          Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 1 of 17




                                 Declaration of Dr. Joseph Bick

I declare, under penalty of perjury and pursuant to 28 U.S.C. § 1746, as follows:

I.        Background and Qualifications

          1.    I am Dr. Joseph Bick, Director, Healthcare Services at California Correctional
                Health Care Services (CCHCS). I oversee all healthcare services, including
                medical, nursing, quality management, mental health, and dental. In that
                capacity, I have also led healthcare’s response to COVID-19 since I assumed this
                role in July 2020.

          2.    I have worked for the California Department of Corrections and Rehabilitation
                (CDCR) for over 28 years. From January to July of 2020, I served as Director of
                Healthcare Services for Mental Health and Dental. Prior to that role, I served in
                several roles at the California Medical Facility (CMF) in Vacaville, including as
                the Chief Medical Executive, Chief Deputy of Clinical Services, and the Chief
                Medical Officer.

          3.    I received a Medical Doctorate from the University of Michigan Medical School
                and am board-certified in internal medicine. I completed a fellowship in
                infectious diseases at Rush-Presbyterian-St. Luke’s Medical Center in Chicago.

          4.    I have authored numerous publications in peer-reviewed journals concerning
                infectious diseases in correctional settings and am an internationally recognized
                expert in the field of correctional healthcare. I have served as a federal court-
                appointed monitor to oversee healthcare in the Alabama Department of
                Corrections in the matter of Leatherwood v. Campbell, 02-cv-02812-KOB (W.D.
                Ala.). I have also served as an International Technical Expert on Prisons for the
                United Nations Office for Project Services in Myanmar and as a consultant on
                infectious diseases for the Malaysian prison system.

II.       Impact of COVID-19 on Incarcerated Patients

          5.    As of July 25, 2021, at least 49,467 people incarcerated by CDCR have been
                infected with COVID-19.1 This represents approximately half of all those in
                CDCR custody. Of those who have contracted COVID-19 in CDCR custody,
                227 have died.2 Some of those who survived have long-term—perhaps lifelong—
                symptoms and complications.

          6.    Many institutions are located in rural areas with very few hospital beds in the
                community. In these institutions, outbreaks among incarcerated persons can
                rapidly fill all or most of the nearby hospital beds, leaving no room for future

1
 California Department of Corrections and Rehabilitation, Population COVID-19 Tracking,
https://www.cdcr.ca.gov/covid19/population-status-tracking/ (accessed July 25, 2021).
2
    Id.

                                                  1
       Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 2 of 17




             COVID patients from either the community or the prison. CDCR medical staff
             work routinely with local health authorities to manage this issue.

       7.    When COVID outbreaks occur in CDCR institutions, the workload associated
             with both testing those who have been exposed and clinically monitoring patients
             who are either on quarantine or in isolation increases dramatically. As a result,
             staff effort and resources must be focused primarily upon urgent and emergent
             care. This creates challenges with respect to the timely provision of routine
             healthcare services.

       8.    COVID is readily transmitted during aerosol generating procedures. As a result,
             widespread COVID outbreaks in 2020 required curtailing routine dental services
             and focusing primarily upon urgent and emergent dental matters.

       9.    Group therapy is an important component of the treatment that is provided to
             patients who are in the mental health delivery system. During outbreaks, COVID
             related concerns regarding physical distancing created a significant impediment to
             the delivery of group therapy. In addition, patients who are on quarantine due to
             exposure to an infected staff member are unable to attend programming during the
             period of their quarantine.

       10.   Patients who require a higher level of mental health treatment than is typically
             available at their assigned institution regularly require transfer to other institutions
             for inpatient care. During outbreaks, concerns regarding the potential for
             transmitting COVID from one location to another complicate the movement of
             patients for higher level mental health care, both within the CDCR and also back
             and forth from the Department of State Hospitals.

       11.   COVID-related quarantine requires patients to spend the vast majority of time in
             their cells or living quarters. Over time, this can negatively impact patients by
             depriving them of access to outdoor exercise and other programing and services.

       12.   The prolonged COVID pandemic has placed a great strain upon the CDCR and
             CCHCS workforce. Employees have seen an increased workload and more
             involuntary overtime. The personal protective equipment requirements are
             onerous and have contributed to a more stressful working environment. Staff
             have been impacted emotionally by the constant stream of COVID-related illness
             and death in their patients, their coworkers, and family members. These factors
             have contributed to the challenge of maintaining sufficient staff to provide
             medical care to our patients.

III.   Introduction of COVID-19 to CDCR Institutions

       13.   In an effort to limit the spread of COVID-19 within CDCR facilities, CDCR has
             limited transfers of incarcerated persons into and between its institutions and also
             quarantines all new arrivals for 14 days. As a result, incarcerated persons are
             quarantined between their contacts with the community outside the institution and
             their contact with the inmates and staff at the institution. Incarcerated persons
                                                2
         Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 3 of 17




                 who neither work outside of CDCR institutions nor participate in in-person
                 visitation do not present a significant risk of introducing SARS-CoV-2 into
                 CDCR institutions.

         14.     By contrast, institutional staff enter and leave CDCR institutions daily and have
                 significant contacts with the broader community in their daily lives. These
                 contacts create a danger that staff could contract COVID-19 through community
                 transmission and inadvertently introduce SARS-CoV-2 to the institution in which
                 they work.

         15.     When an outbreak of COVID-19 occurs in a CDCR institution, CDCR performs
                 contact tracing to determine how the outbreak developed. CDCR also performs
                 genomic sequencing to identify the variant involved. These techniques allow
                 CDCR to identify with some certainty how an outbreak likely originated.

         16.     The data obtained from contract tracing and genomic sequencing confirm that
                 CDCR staff are a primary vector for transmission of COVID-19 into CDCR
                 institutions.

         17.     During May, June, and July of 2021, analysis conducted by CCHCS indicates that
                 staff have been identified as the source of at least 50% of all CDCR COVID
                 outbreaks among incarcerated persons. Analysis of the remainder of the outbreaks
                 is ongoing.3

         18.     People can be infected with SARS-CoV-2 and transmit the virus even if they are
                 not symptomatic. Because CDCR conducts surveillance testing of asymptomatic
                 individuals at far higher rates than seen in non-correctional settings, CDCR
                 identifies more positive tests of asymptomatic people than captured in the outside
                 community. Nearly half of all individuals who tested positive in the CDCR
                 system reported having no symptoms at the time. It is very likely that many staff
                 and patients in CDCR have spread COVID with cases that went undetected.

         19.     Unvaccinated institutional staff are now tested weekly for COVID-19. The CEO
                 and Warden of each institution are responsible for tracking compliance and
                 imposing progressive discipline on staff who are out of compliance.

         20.     It can take three to five days after infection for an individual infected with
                 COVID-19 to build up a sufficient viral load to test positive. It also often takes
                 days to receive the results of a COVID test. As a result, staff members in
                 compliance with the weekly testing regime could nevertheless be asymptomatic
                 but infectious, spreading COVID for a week or more before learning they are
                 infected. These limitations of testing’s effectiveness mean that, while more
                 frequent testing reduces the length of time during which someone may spread
                 COVID between tests or while waiting for test results, symptom screening and


3
    Exhibit A.

                                                   3
      Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 4 of 17




              testing alone are inadequate to prevent contagious staff members from entering
              CDCR institutions between becoming infected and receiving a positive test result.

       21.    Because many staff members move throughout an institution in the course of
              performing their daily duties, a staff member infected with COVID-19 can come
              into contact with many inmates and staff, including inmates and staff from
              multiple housing units and yards, potentially spreading SARS-CoV-2 throughout
              the institution. Healthcare staff have close contact with patients when providing
              treatment and corrections staff have frequent close contact with inmates when
              applying restraints, escorting them throughout an institution, performing rounds,
              and providing security.

IV.    Transmission of SARS-CoV-2 within CDCR Institutions

       22.    SARS-CoV-2 is transmitted by inhalation of aerosolized particles, deposition on
              exposed mucus membranes, and fomite transmission (i.e. touching an object with
              live virus on it).4 As a general matter, the greater the amount of the virus an
              individual is exposed to, or the more prolonged exposure to the virus an
              individual has, the more likely the individual is to contract the virus. Prisons put
              individuals in continuous close contact: They share close spaces for the vast
              majority of the day and touch many of the same surfaces repeatedly. Compared
              to people not living in a congregate environment, incarcerated persons are much
              more likely to be exposed to the virus more frequently and for longer periods of
              time.

       23.    Incarcerated persons in CDCR custody share relatively small spaces with a large
              number of people throughout the day. SARS-CoV-2 spreads very easily by
              respiratory transmission under such conditions. Incarcerated persons also share
              bunk beds and communal living spaces, cafeterias, bathrooms, showers,
              telephones, and other common spaces. In such an environment, and in the
              absence of high rates of vaccination, routine public health measures such as
              physical distancing and environmental cleaning are insufficient to prevent spread
              of SARS-CoV-2.

       24.    The CDC defines close contact as 15 minutes spent within six feet of a person
              infected with COVID-19 cumulatively over the course of a day.5 In an
              environment like a prison in which incarcerated persons typically spend the large
              majority of the day in close proximity to other people, a typical incarcerated




4
  Centers for Disease Control and Prevention, SARS-CoV-2 Transmission (May 7, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/sars-cov-2-
transmission.html.
5
 Centers for Disease Control and Prevention, Community-Related Exposures (December 3,
2020), https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recommendations.html.

                                                4
      Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 5 of 17




              person will accumulate that level of exposure to a large number of people in the
              course of a day.

       25.    It is not possible to consistently maintain physical distancing in congregate living
              environments such as jails and prisons. This is especially true in sleeping
              quarters, common areas, dining halls, and bathrooms.

       26.    While compliance with mask guidance helps slow the spread of COVID-19 in
              CDCR institutions, it alone cannot prevent transmission. In addition, incarcerated
              persons cannot wear a mask while eating or sleeping, yet there is a very
              significant risk of transmission during those times.

       27.    The CDC recommends that incarcerated individuals in close contact with a person
              infected with COVID-19 be quarantined individually in “a single cell with solid
              walls and a solid door that closes.”6 Many institutions in CDCR’s system do not
              have a sufficient number of such cells to quarantine individuals during a
              significant outbreak.

       28.    CDCR has not been able to lower the risk of COVID to high-risk patients by
              moving them to alternative housing before they are exposed. Moving large
              numbers of people during a pandemic risks spreading an infection to other
              housing units and yards.

V.     Mutation of SARS-CoV-2 and the Delta Variant

       29.    The Delta variant of SARS-CoV-2 is more than twice as transmissible as the
              Wuhan strain. On average, a patient infected with the Delta variant sheds 1,000
              times more virus than an average patient with an earlier strain.

       30.    Case rates have increased more than 500% among staff members in recent weeks,
              most of whom are infected with the Delta variant.

       31.    Natural immunity acquired through infection with COVID-19 appears to wane
              over time, possibly within months, and natural immunity from an earlier strain of
              COIVD-19 may be ineffective against the Delta variant. As a result, unvaccinated
              people who previously contracted COVID may be re-infected with the Delta
              variant at a higher rate than was true of prior strains of COVID-19. The potential
              decreased effectiveness of natural immunity is another reason that vaccination is
              imperative.

       32.    With such a transmissible strain, it is particularly important that staff be
              vaccinated to limit the introduction of COVID into CDCR institutions because,

6
 Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities (June 9, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.

                                                5
         Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 6 of 17




                 once introduced, it is extraordinarily difficult to prevent the spread of COVID-19,
                 which could lead to large-scale outbreaks.

         33.     The virus is likely to continue to mutate, potentially creating even more
                 transmissible strains than Delta, as it has done repeatedly in the past. These
                 strains may be even more difficult to constrain using basic public health
                 precautions like masking, social distancing, and frequent cleaning of high touch
                 surfaces.

VI.      Role of Vaccination in Limiting the Spread of SARS-CoV-2

         34.     The number of cases in CDCR institutions over the late spring and early summer
                 is a small fraction of the number of cases in earlier phases of the pandemic,
                 particularly the winter of 2020-2021.7 Vaccination is substantially responsible for
                 the decrease in cases. Vaccination is far more effective than other public health
                 measures such as masking, social distancing, and frequent cleaning of hands and
                 high touch surfaces.

         35.     With the Delta variant’s higher rate of transmissibility, the risk to unvaccinated
                 persons has markedly increased. Although some vaccinated people will become
                 infected with COVID-19, based on current information, their symptoms will
                 generally be far less serious and they will be less likely to spread the disease.
                 Future variants may prove more resistant to the vaccine, but the vaccine currently
                 provides robust protection against all known variants. Given the likelihood of
                 spread of COVID-19, vaccination of as many people as possible is critical.

         36.     Given the particular danger of the Delta variant to the unvaccinated, a much
                 higher vaccination rate is necessary to provide protection for those who are
                 unvaccinated. With the very high transmissibility of the Delta variant, only
                 extremely high levels of vaccination could provide an adequate level of
                 protection.

         37.     CDCR staff are vaccinated at far too low a rate to reduce the risk of mass
                 outbreaks in CDCR institutions. According to CDCR data regarding vaccination
                 rates of institutional staff, just 53% of all institutional staff and only 42% of
                 corrections officers have received at least one dose of a COVID-19 vaccine.8 By
                 contrast, patients have accepted vaccination at very high rates. Voluntary efforts
                 to increase the rate of vaccination have made very little progress over the four




7
  Iris Lee & Sean Greene, Tracking the coronavirus in California state prisons, LA Times
(updated July 24, 2021), https://www.latimes.com/projects/california-coronavirus-cases-
tracking-outbreak/state-prisons/.
8
    Exhibit B.

                                                  6
Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 7 of 17
Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 8 of 17




             EXHIBIT A
       Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 9 of 17




      Which May-July 2021 COVID-19 Case
     Clusters Among Patients Can Be Traced
     with Some Certainty to Infected Staff?
                        CCHCS Public Health and Employee Health Staff
                                      August 3, 2021

Summary
Of the 14 clusters of Coronavirus Disease 2019 (COVID-19) cases that occurred among
CDCR/CCHCS inmate-patients in May-July 2021, 7 (50%) can be traced to staff at this
time. However, additional data may either provide stronger evidence for the linkage
between a cluster and a positive staff member, or may provide evidence for linkages not
found in this preliminary analysis.

Background
As of August 1, 2021, of 99,215 inmate-patients in CDCR institutions, 72,376 (73%) had
been fully vaccinated against COVID-19. In contrast, of 65,803 staff working in
CDCR/CCHCS, only 34,373 (52%) had been fully vaccinated. 1




The Prison Law Office, which represents the plaintiffs in Plata v Newsom, has called
upon CDCR/CCHCS to mandate vaccinations for staff. For example, in the Joint Case
Management Conference Statement of July 29, 2021, 2 states in part:

       We continue to believe that vaccination against COVID-19 should be mandated
       for all CDCR and CCHCS staff in the prisons. Staff are the primary vector for
       coronavirus getting into the prisons, and those who are unvaccinated pose a
       much higher risk of infecting residents and other staff.


1 CDCR/CCHCS. Population COVID‑19 Tracking. Available at:

https://www.cdcr.ca.gov/covid19/population-status-tracking/. Accessed August 1, 2021.
2 Available at: https://prisonlaw.com/wp-content/uploads/2021/07/21.07.27-Doc-3623-Joint-Case-

Management-Conference-Statement.pdf.


                                                         COVID-19 Patient Case Clusters Traced to Staff   - pg. 1
      Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 10 of 17




This paper attempts to preliminarily assess the evidence for first part of the second
sentence. That is, to show that “staff are the primary vector for coronavirus getting into
the prisons,” it would be necessary to calculate the percentage of inmate-patients found
positive for SARS-CoV-2 (the virus that causes COVID-19) who were probably infected
by a positive staff member, whether directly or indirectly.

However, due to resource constraints, 3 the CCHCS Public Health and Employee Health
teams were unable to evaluate each COVID-19 patient case that has occurred to
determine whether the infection could be ultimately traced to staff. Instead, on August 2,
2021, the teams instead decided to focus on case clusters 4 among patients in the
period May-July 2021. The evidence for staff introduction is both qualitative and
epidemiological.

Methods
CCHCS Public Health research staff provided data on the occurrences of COVID-19
case clusters among patients by date of first patient case, institution, and facility.
CCHCS Public Health nursing staff in institutions commented on whether each of the
patient case clusters could have been linked to staff cases based on contact
investigations and other information. The Employee Health program provided data on
occurrences of case clusters among staff by date of first staff case, institution, and
facility.

Results
The total number of COVID-19 cases among patients during the period was 361. Of
these, 307 cases occurred in 14 case clusters during the period May-July 2021. That is,
54 cases occurred outside a known cluster.

Of the 14 patient case clusters, 7 (50%) could be linked to staff (Table 1). There were a
total of 172 patients in the 7 clusters linked to staff. The percentages of staff who were
fully vaccinated at the seven institutions involved in the case clusters were below the
state average.

For the remaining seven patient case clusters (Table 2), including 135 patients, there is
no evidence yet that staff introduction of SARS-CoV-2 into the patient population
caused the cluster.

3 The request was received on Friday, July 30, with a deadline of Tuesday morning, August 3.
4 A “case cluster” is a set of cases linked in time and space. In contrast, the word “outbreak” suggests a
linkage among the cases in a cluster, for example by being exposed to a “common source” or by one
person spreading a disease to another. See “Legionnaires' disease outbreak investigation toolbox” from
the European Centre for Disease Prevention and Control at https://legionnaires.ecdc.europa.eu/?pid=205.
In this report, we prefer the former term to describe all the groups of cases observed.


                                                           COVID-19 Patient Case Clusters Traced to Staff   - pg. 2
      Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 11 of 17




 Table 1. Characteristics of Seven May-July 2021 Case Clusters Among Patients That
                                 Were Linked to Staff

                                     Staff
 Date of First     Institution                                                                      Number of
                                   Vaccina-
 Patient Case        Where                        Facility or Facilities Involved in the              Patient
                                  tion Rate
    in the           Cluster                                     Cluster                            Cases in the
                                  at Institu-
   Cluster          Occurred                                                                          Cluster
                                    tion*
  5/3/2021           WSP             45%       WSP-H                                                      4
  5/26/2021          MCSP            47%       MCSP-C                                                    24
  6/1/2021            CCC            33%       CCC-X22**                                                  7
  7/16/2021           SCC            39%       SCC-A, SCC-C, and SCC-X01                                 113
  7/21/2021          PBSP            30%       PBSP-B and PBSP-A                                         11
  7/23/2021          SATF            44%       SATF-G                                                     4
  7/26/2021          PVSP            39%       PVSP-A                                                     9
                                          Total number of cases in the seven case clusters               172



 Table 2. Characteristics of Seven May-July 2021 Case Clusters Among Patients That
                       Were Not Linked to Staff, as of 08/03/2021

                                     Staff
 Date of First   Institution                                                                        Number of
                                   Vaccina-
   Patient         Where                           Facility or Facilities Involved in the             Patient
                                  tion Rate
 Case in the       Cluster                                        Cluster                           Cases in the
                                  at Institu-
   Cluster        Occurred                                                                            Cluster
                                    tion*
  5/12/2021         CHCF             61%        CHCF-B                                                    6
  5/21/2021          SOL             54%        SOL-A                                                    82
  5/29/2021          SOL             54%        SOL-B                                                    11
  5/30/2021         NKSP             47%        NKSP-B                                                    9
  6/4/2021           CCC             33%        CCC-C                                                     9
  6/14/2021          CCC             33%        CCC-B                                                     8
  6/23/2021          CCC             33%        CCC-C                                                    10
                                           Total number of cases in the seven case clusters              135

           * “% Fully Vaccinated” staff from https://www.cdcr.ca.gov/covid19/population-status-tracking/.
 ** The case cluster at CCC beginning on 6/1/2021 was associated with CalFire staff, not with CDCR/CCHCS staff.



Discussion and Conclusions
These preliminary analyses are limited in several respects. First, at this time we are
unable to use results of whole genome sequencing (WGS) of SARS-CoV-2 to support
our arguments. Although WGS can be used to support linkages between cases of
COVID-19, WGS results take weeks or months to obtain from the California Department



                                                              COVID-19 Patient Case Clusters Traced to Staff   - pg. 3
      Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 12 of 17




of Public Health. We do not have enough WGS results from the period May-July 2021 to
make meaningful conclusions.

Second, data are incomplete for some of the clusters listed in Table 2. It is possible that
in the future, some of these clusters could be classified as linked to staff.

Third, we are not yet able to address the second part of the second sentence in the
excerpt from the Joint Case Management Conference Statement above. That is, we
have not yet determined whether “those [staff] who are unvaccinated pose a much
higher risk of infecting residents and other staff.” We do note that staff vaccination rates
tended to be low in the institutions where the seven patient case clusters linked to staff
occurred. In addition, we note that the new Delta variant of SARS-CoV-2 may be easier
to transmit than previous variants, regardless of vaccination status. 5

Finally, additional analyses are needed to assess disease severity and hospitalizations
for patients and staff. That is, the number of patient cases in each cluster may not fully
represent the impact of introductions of COVID-19 into the CDCR/CCHCS patient and
staff populations.




5 A study of one outbreak published by the Centers for Disease Control and Prevention on July 30, 2021,
found that the concentration of virus detected in infected vaccinated people (as measured by “cycle
threshold”) was similar to the concentration of virus detected in infected unvaccinated people. This
suggests that the Delta variant can spread from vaccinated and unvaccinated people equally well. See:
Brown CM, Vostok J, Johnson H, et al. Outbreak of SARS-CoV-2 Infections, Including COVID-19 Vaccine
Breakthrough Infections, Associated with Large Public Gatherings — Barnstable County, Massachusetts,
July 2021. MMWR Morb Mortal Wkly Rep. ePub: 30 July 2021. Available at:
https://www.cdc.gov/mmwr/volumes/70/wr/mm7031e2.htm.


                                                          COVID-19 Patient Case Clusters Traced to Staff   - pg. 4
Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 13 of 17




              EXHIBIT B
                                                     Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 14 of 17


                                   ALL                                                           Healthcare                                                 Custody



                 Total                         Vaccinated with at Least   Total                         Vaccinated with at Least 1   Total                               Vaccinated with at Least 1
 Institution             Completely Vaccinated                                    Completely Vaccinated                                        Completely Vaccinated
               number of                               1 Dose           number of                                 Dose             number of                                       Dose
                 staff                                                    staff                                                      staff

                              #          %           #          %                     #             %         #           %                       #            %              #             %
SW                 55541      27925          50%     29218          53%    10800          7753          72%       8016        74%      26769       10812           40%         11339            42%
ASP                 1400         623         45%        668         48%      176            96          55%        107        61%        726         286           39%           308            42%
CAC                  728         310         43%        330         45%      110            85          77%         91        83%        386         116           30%           122            32%
CAL                 1292         788         61%        831         64%      142            98          69%        104        73%        727         425           58%           443            61%
CCC                 1078         352         33%        372         35%      101            66          65%         67        66%        597         149           25%           160            27%
CCI                 1682         601         36%        651         39%      220           123          56%        132        60%        973         271           28%           283            29%
CCWF                1336         707         53%        745         56%      298           196          66%        202        68%        536         222           41%           238            44%
CEN                 1328         873         66%        912         69%      152           103          68%        107        70%        740         481           65%           500            68%
CHCF                3847        2327         60%       2435         63%     1755          1350          77%       1390        79%        984         446           45%           473            48%
CIM                 1853        1049         57%       1087         59%      361           267          74%        277        77%        858         418           49%           428            50%
CIW                 1354         763         56%        804         59%      364           272          75%        285        78%        484         252           52%           266            55%
CMC                 1928        1044         54%       1090         57%      390           312          80%        319        82%        887         349           39%           364            41%
CMF                 2745        1646         60%       1686         61%      825           677          82%        693        84%        885         491           55%           503            57%
COR                 2153         958         44%        988         46%      387           266          69%        272        70%       1155         380           33%           389            34%
CRC                 1316         670         51%        697         53%      184           129          70%        137        74%        749         318           42%           330            44%
CTF                 1469         931         63%        963         66%      210           177          84%        180        86%        724         381           53%           394            54%
CVSP                 893         426         48%        443         50%      113            77          68%         80        71%        433         170           39%           179            41%
DVI                  318         192         60%        195         61%       34            27          79%         27        79%        132          67           51%            70            53%
FSP                 1195         653         55%        667         56%      168           138          82%        139        83%        599         294           49%           303            51%
HDSP                1311         340         26%        355         27%      192            99          52%        103        54%        747         118           16%           126            17%
ISP                 1361         614         45%        658         48%      124            71          57%         76        61%        689         264           38%           280            41%
KVSP                1629         755         46%        783         48%      238           161          68%        164        69%        992         365           37%           386            39%
LAC                 1692         836         49%        908         54%      341           224          66%        235        69%        826         330           40%           352            43%
MCSP                1817         859         47%        904         50%      394           280          71%        286        73%        871         269           31%           292            34%
NKSP                1461         683         47%        712         49%      263           174          66%        178        68%        771         285           37%           297            39%
PBSP                1369         405         30%        425         31%      146            62          42%         63        43%        865         180           21%           187            22%
PVSP                1329         519         39%        545         41%      178            96          54%         99        56%        770         224           29%           242            31%
RJD                 2214        1187         54%       1241         56%      474           360          76%        375        79%       1057         461           44%           482            46%
                                                      Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 15 of 17


                                      ALL                                                        Healthcare                                                  Custody



                  Total                         Vaccinated with at Least   Total                         Vaccinated with at Least 1   Total                               Vaccinated with at Least 1
  Institution             Completely Vaccinated                                    Completely Vaccinated                                        Completely Vaccinated
                number of                               1 Dose           number of                                 Dose             number of                                       Dose
                  staff                                                    staff                                                      staff

                               #            %         #          %                     #            %          #           %                       #            %              #             %
SAC                  1921           920         48%        953       50%       395         284          72%        295         75%        902          340          38%            354           39%
SATF                 1963           864         44%        913       47%       391         221          57%        233         60%        990          362          37%            385           39%
SCC                  1176           464         39%        491       42%       139          97          70%         97         70%        666          203          30%            221           33%
SOL                  1416           769         54%        798       56%       214         174          81%        176         82%        724          319          44%            333           46%
SQ                   2157          1264         59%       1336       62%       345         278          81%        292         85%       1015          604          60%            638           63%
SVSP                 1989          1100         55%       1149       58%       413         325          79%        334         81%        944          431          46%            453           48%
VSP                  1190           702         59%        722       61%       256         183          71%        187         73%        537          271          50%            277           52%
WSP                  1631           731         45%        761       47%       307         205          67%        214         70%        828          270          33%            281           34%
                            Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 16 of 17


                     Administrative, Maintenance & Operations Services                                 Contractor Staff


                 Total                                Vaccinated with at Least 1   Total                                Vaccinated with at Least 1
 Institution                Completely Vaccinated                                            Completely Vaccinated
               number of                                        Dose             number of                                        Dose
                 staff                                                             staff

                               #            %              #             %                      #             %              #             %
SW                 12205           7480         61%            7729          63%      5763          1878          33%            2132          37%
ASP                  399            200         50%             211          53%        98            41          42%              42          43%
CAC                  159             87         55%              89          56%        73            22          30%              28          38%
CAL                  322            225         70%             231          72%       101            40          40%              53          52%
CCC                  283            104         37%             108          38%        97            33          34%              37          38%
CCI                  340            163         48%             172          51%       149            44          30%              64          43%
CCWF                 391            248         63%             259          66%       111            41          37%              46          41%
CEN                  344            259         75%             271          79%        92            30          33%              34          37%
CHCF                 587            379         65%             394          67%       521           152          29%             178          34%
CIM                  419            280         67%             288          69%       214            84          39%              94          44%
CIW                  282            202         72%             207          73%       224            37          17%              46          21%
CMC                  467            324         69%             334          72%       184            59          32%              73          40%
CMF                  415            303         73%             307          74%       620           175          28%             183          30%
COR                  431            247         57%             255          59%       179            64          36%              71          40%
CRC                  286            201         70%             206          72%        97            22          23%              24          25%
CTF                  398            292         73%             300          75%       137            81          59%              89          65%
CVSP                 274            156         57%             160          58%        73            23          32%              24          33%
DVI                  122             83         68%              83          68%        30            15          50%              15          50%
FSP                  315            190         60%             192          61%       113            31          27%              33          29%
HDSP                 304            111         37%             113          37%        68            12          18%              13          19%
ISP                  307            173         56%             183          60%       241           106          44%             119          49%
KVSP                 370            208         56%             212          57%        29            21          72%              21          72%
LAC                  332            198         60%             205          62%       192            83          43%             115          60%
MCSP                 448            265         59%             273          61%       104            45          43%              53          51%
NKSP                 336            189         56%             199          59%        91            35          38%              38          42%
PBSP                 302            141         47%             151          50%        56            22          39%              24          43%
                            Case 4:01-cv-01351-JST Document 3638-1 Filed 08/04/21 Page 17 of 17


                     Administrative, Maintenance & Operations Services                                Contractor Staff


                 Total                                Vaccinated with at Least 1   Total                               Vaccinated with at Least 1
 Institution                Completely Vaccinated                                            Completely Vaccinated
               number of                                        Dose             number of                                       Dose
                 staff                                                             staff

                               #            %              #             %                      #            %              #             %
PVSP                 307           173          56%            175           57%        74           26          35%             29           39%
RJD                  382           278          73%            290           76%       301           88          29%             94           31%
SAC                  337           219          65%            223           66%       287           77          27%             81           28%
SATF                 444           238          54%            246           55%       138           43          31%             49           36%
SCC                  301           143          48%            147           49%        70           21          30%             26           37%
SOL                  379           235          62%            245           65%        99           41          41%             44           44%
SQ                   347           270          78%            278           80%       450          112          25%            128           28%
SVSP                 412           275          67%            289           70%       220           69          31%             73           33%
VSP                  307           215          70%            221           72%        90           33          37%             37           41%
WSP                  356           206          58%            212           60%       140           50          36%             54           39%
